Case 8:20-cv-00998-MWF-ADS Document 18-1 Filed 08/31/20 Page 1 of 4 Page ID #:176



     1   Michael D. Mortenson, Cal. Bar No. 247758
           mmortenson@mortensontaggart.com
     2   Craig A. Taggart, Cal. Bar No. 239168
           ctaggart@mortensontaggart.com
     3   MORTENSON TAGGART LLP
         300 Spectrum Center Dr., Suite 1100
     4   Irvine, CA 92618
         Telephone: (949) 774-2224
     5   Facsimile: (949) 774-2545
     6   Attorneys for Defendant
         RIVIAN AUTOMOTIVE, LLC
     7

     8

     9                      UNITED STATES DISTRICT COURT
    10                     CENTRAL DISTRICT OF CALIFORNIA
    11   JOHN ROE, JANE ROE AND JOHN           CASE NO. 8:20-cv-00998-MWF-ADS
         ROE II,
    12                                         Hon. Michael W. Fitzgerald
                     Plaintiffs and Putative
    13               Class Representatives,    SUPPLEMENTAL
                                               DECLARATION OF MICHAEL D.
    14               vs.                       MORTENSON IN SUPPORT OF
                                               RIVIAN AUTOMOTIVE, LLC’S
    15   RIVIAN AUTOMOTIVE, LLC, and           UNOPPOSED MOTION FOR
         DOES 1 through 10, inclusive,         SANCTIONS PURSUANT TO
    16                                         FEDERAL RULE OF CIVIL
                                               PROCEDURE 11
    17               Defendants.
                                               Hearing Date: September 14, 2020
    18                                         Time:         10:00 a.m.
                                               Courtroom:    5A
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                  SUPPLEMENTAL DECLARATION OF M. MORTENSON
Case 8:20-cv-00998-MWF-ADS Document 18-1 Filed 08/31/20 Page 2 of 4 Page ID #:177



     1     SUPPLEMENTAL DECLARATION OF MICHAEL D. MORTENSON
     2         I, Michael D. Mortenson, declare and state as follows:
     3         1.     I am an attorney authorized to practice law in the State of California
     4   and admitted to practice before this Court. I am a partner at Mortenson Taggart
     5   LLP, and I am counsel for Defendant Rivian Automotive LLP (“Rivian”) in this
     6   case. I make this supplemental declaration based on my personal knowledge, the
     7   record in this action, and the matters of public record, and if called upon as a
     8   witness, I could and would testify competently as to the matters discussed herein.
     9   The exhibit numbers referenced herein follow in sequence from where the
    10   previous declaration left off.
    11         2.     On July 23, 2020, we sent Plaintiffs’ counsel a letter requesting,
    12   among other things, that Plaintiffs not file any confidential or proprietary
    13   information publicly. We informed Plaintiffs that we would apply ex parte to
    14   prevent the filing and disclosure of confidential information publicly if Plaintiffs
    15   would not confirm that they will not file confidential or proprietary information
    16   publicly.
    17         3.     Later that same day, on July 23, 2020, Plaintiffs’ counsel sent me two
    18   letters. Attached hereto as Exhibits 9 and 10 are true and correct copies of the
    19   letters Plaintiffs’ counsel sent to me in response to my July 23, 2020 letter.
    20         4.     After receiving Plaintiffs’ response letters, I sent Plaintiffs a response
    21   e-mail. Plaintiffs’ counsel then sent me an e-mail responding to my e-mail.
    22   Attached hereto as Exhibit 11 is a true and correct copy of my e-mail exchange
    23   with Plaintiffs’ counsel from July 23, 2020.
    24         5.     On July 24, 2020, my partner sent an e-mail to Plaintiff’s counsel
    25   providing ex parte notice concerning a state court action brought by John Roe II
    26   against Rivian. Plaintiffs’ counsel responded to the e-mail that same day. I then
    27   responded to Plaintiffs’ counsel’s e-mail again requesting that Plaintiffs disclose
    28   the identity of John Roe II. After we filed ex parte papers in state court, Plaintiffs’
                                                    -1-
                     SUPPLEMENTAL DECLARATION OF M. MORTENSON
Case 8:20-cv-00998-MWF-ADS Document 18-1 Filed 08/31/20 Page 3 of 4 Page ID #:178



     1   counsel responded and identified John Roe II as Simeon Hunter. Attached hereto
     2   as Exhibit 12 is the e-mail chain From July 24, 2020 and July 27, 2020.
     3         6.    On August 12, 2020, we received an e-mail from “J. Steven Davis,
     4   J.D., D.D.” who has the title of “Director of Litigation” for Plaintiffs’ counsel’s
     5   firm. We responded to that e-mail on August 13, 2020. Attached hereto as Exhibit
     6   13 is a true and correct copy of the e-mail exchange with J. Steven Davis on August
     7   12 and 13, 2020.
     8         7.    Attached hereto as Exhibit 14 is a true and correct copy of a printout
     9   for the California State Bar profile for “James Steven Davis.” The e-mail address
    10   used in this State Bar profile is the same e-mail address that was copied on the e-
    11   mail to us referenced in Exhibit 13.
    12         8.    Attached hereto as Exhibit 15 is a true and correct copy of an article
    13   from the Los Angeles Times dated June 26, 2004 entitled: “Lawyer is Indicted on
    14   Tax Evasion Charges.” This is one-week before “James Steven Davis” appears to
    15   have resigned from the practice of law as reflected in Exhibit 14.
    16         9.    We also reviewed the “Vexatious Litigant List” for California courts
    17   that can be obtained at https://www.courts.ca.gov/documents/vexlit.pdf.          It
    18   appears that James Steven Davis – or someone bearing his exact name – was
    19   deemed a vexatious litigant in California Superior Court, County of Riverside on
    20   October 17, 2014. Attached hereto as Exhibit 16 is an excerpt of the “Vexatious
    21   Litigant List.”
    22         10. From reviewing the docket of another litigation that James Steven
    23   Davis was a party to we learned that someone of the same name appears to have
    24   been named as a vexatious litigation by District Judge R. Gary Klausner. From
    25   reviewing PACER, we located a declaration filed by James S. Davis where he
    26   admits that District Judge Klauser had previously declared him to be a “Vexatious
    27   Litigant.” Attached hereto as Exhibit 17 is a true and correct copy of the
    28   declaration pulled from PACER.
                                                  -2-
                    SUPPLEMENTAL DECLARATION OF M. MORTENSON
Case 8:20-cv-00998-MWF-ADS Document 18-1 Filed 08/31/20 Page 4 of 4 Page ID #:179



     1         11. Attached hereto as Exhibit 18 is a true and correct copy of an article
     2   from the Patch dated March 21, 2017 entitled “Man Convicted of Posing as Cop,
     3   Fireman Sentenced.”
     4         12. Attached hereto as Exhibit 19 is a true and correct copy of an article
     5   from AuxSentinel News from August 30, 2005 entitled: “Civil Air Patrol’s James
     6   Davis Sentenced to Federal Prison.”
     7         I declare under penalty of perjury under the laws of the state of California
     8   that the foregoing is true and correct and that this declaration was executed this
     9   31st day of August, 2020, at Irvine, California.
    10

    11

    12                                                      /s/Michael D. Mortenson
                                                            Michael D. Mortenson
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                  -3-
                   SUPPLEMENTAL DECLARATION OF M. MORTENSON
